Exhibit 10.49

 

 

 

WAIVER AND CONSENT

 

This WAIVER AND CONSENT (this “Waiver”), dated as of August 18, 2015, is entered
into among APOLLO Medical Holdings, Inc., a Delaware corporation (“Company”),
and NNA of Nevada, Inc., a Nevada corporation (“Lender”).

 

RECITALS

 

A. Reference is made to (i) the Credit Agreement, dated as of March 28, 2014,
between the Company and the Lender (the “Credit Agreement”), and (ii) the
Convertible Note issued by the Company on March 28, 2014 to the Lender (the
“Convertible Note”). Capitalized terms not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement and in the Convertible
Note, as applicable.

 

B. The Company has requested the Lender to treat Bay Area Hospitalist
Associates, A Medical Corporation (“BAHA”), as an Immaterial Subsidiary.

 

C. Events of Default have occurred pursuant to Section 8.1(b) of each of the
Credit Agreement and the Convertible Note because the Company has paid
compensation to Hosseinion and Vazquez for the Company’s 2014 and 2015 fiscal
years, as described in the Company’s Annual Report on Form 10-K/A filed on July
29, 2015, that was not permitted by Section 7.10(iii) of each of the Credit
Agreement and the Convertible Note (the “Compensation Defaults”), and the
Company has requested the Lender to waive the Compensation Defaults.

 

D. Events of Default have occurred pursuant to Section 8.1(b) of each of the
Credit Agreement and the Convertible Note because of the Company’s failure to
satisfy the Consolidated Tangible Net Worth requirement set forth in Section 6.4
of each of the Credit Agreement and the Convertible Note for the fiscal quarter
ended June 2015 (the “CTNW Defaults”), and the Company has requested the Lender
to waive the CTNW Defaults.

 

E. Events of Default have occurred pursuant to Section 8.1(b) of each of the
Credit Agreement and the Convertible Note because the aggregate outstanding
principal balance under the Intercompany Loan Agreement between Apollo Medical
Management, Inc. and ApolloMed Care Clinic, a California professional
corporation, has exceeded the amount permitted by Section 7.2(iv) of each of the
Credit Agreement and the Convertible Note, with such excess being $213,276 as of
June 30, 2015 and any such other excess balances prior to the date hereof (the
“Intercompany Loan Defaults”), and the Company has requested the Lender to waive
the Intercompany Loan Defaults and to consent to an excess principal balance not
exceeding $250,000 at any one time with respect to the Intercompany Loan
Agreement between Apollo Medical Management, Inc. and ApolloMed Care Clinic (the
“Excess Loan Balance”).

 

F. The Lender has agreed to (i) treat BAHA as an “Immaterial Subsidiary” until
October 15, 2015, (ii) waive the Compensation Defaults, (iii) waive the CTNW
Defaults, and (vi) waive the Intercompany Loan Defaults and permit the Excess
Loan Balance until October 15, 2015, in each case based upon the terms and
subject to the conditions set forth herein.

 



 1 

 

 



STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I 

LENDER WAIVERS AND CONSENTS

 

1.1 The Lender hereby consents to treating BAHA as an Immaterial Subsidiary
under the Credit Agreement and the Convertible Note until October 15, 2015.

 

1.2 The Lender hereby waives the Compensation Defaults for the 2014 and 2015
fiscal years.

 

1.3 The Lender hereby waives the CTNW Defaults for the fiscal quarter ended June
2015.

 

1.4 The Lender hereby waives the Intercompany Loan Defaults and hereby consents
to the Excess Loan Balance until October 15, 2015.

 

ARTICLE II 

CONDITIONS TO EFFECTIVENESS

 

This Waiver shall become effective on the date (such date being referred to as
the “Effective Date”) when the Lender and the Company shall have executed and
delivered to each other counterparts of this Waiver.

 

ARTICLE III 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to Lender that (i) this Waiver has been duly
authorized, executed and delivered by the Company and constitutes the legal,
valid and binding obligation of the Company enforceable against it in accordance
with its terms, and (ii) no Default or Event of Default has occurred and is
continuing under the Credit Agreement, the Convertible Note, the other Credit
Documents or the other Transaction Documents, other than with respect to the
Compensation Defaults, the CTNW Defaults and the Intercompany Loan Defaults.

 



 2 

 

 

 

ARTICLE IV 

ACKNOWLEDGEMENT AND CONFIRMATION OF THE COMPANY

 

The Company hereby confirms and agrees that, after giving effect to this Waiver,
the Credit Agreement, the Convertible Note, the other Credit Documents and the
other Transaction Documents remain in full force and effect and enforceable
against the Company in accordance with its respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect, other than
as amended by this Waiver, and, except as set forth herein, the waivers and
consents contained herein shall not, in any manner, be construed to constitute
payment of, or impair, limit, cancel or extinguish, any rights of the Lender in
any of the Credit Agreement, the Convertible Note, the other Credit Documents
and the other Transaction Documents, which shall not in any manner be impaired,
limited, terminated, waived or released, but shall continue in full force and
effect. The Company represents and warrants to Lender that it has no knowledge
of any claims, counterclaims, offsets, or defenses to or with respect to its
obligations under the Credit Agreement, the Convertible Note, the other Credit
Documents or the other Transaction Documents, or if the Company has any such
claims, counterclaims, offsets, or defenses to the Credit Agreement, the
Convertible Note, any other Credit Documents or any other Transaction Document
the same are hereby waived, relinquished, and released in consideration of the
execution of this Waiver.

 

This acknowledgement and confirmation of the Company is made and delivered to
induce the Lender to enter into this Waiver, and the Company acknowledges that
the Lender would not enter into this Waiver in the absence of the
acknowledgement and confirmation contained herein.

 

ARTICLE V 

MISCELLANEOUS

 

5.1              Governing Law. This Waiver shall be governed by, and construed
in accordance with, the law of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).

 

5.2              Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement, the Convertible Note, the other Credit Documents and the other
Transaction Documents shall continue in full force and effect in accordance with
the provisions thereof on the date hereof. As used in the Credit Agreement, the
Convertible Note, any other Credit Document or any other Transaction Document,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement, the Convertible Note,
such other applicable Credit Document or such other applicable Transaction
Document after giving effect to this Waiver. Any reference to the Credit
Agreement, the Convertible Note, any other Credit Document or any other
Transaction Document shall refer to the Credit Agreement, the Convertible Note,
the other applicable Credit Document, and the other applicable Transaction
Document as amended hereby. This Waiver is limited as specified and shall not
constitute or be deemed to constitute an amendment, modification or waiver of
any provision of the Credit Agreement, the Convertible Note, any other Credit
Document or any other Transaction Document except as expressly set forth herein.
This Waiver shall constitute a Credit Document and a Transaction Document.

 

5.3              Severability. To the extent any provision of this Waiver is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Waiver in any jurisdiction.

 



 3 

 

 

 

5.4              Successors and Assigns. This Waiver shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

5.5              Construction. The headings of the various sections and
subsections of this Waiver have been inserted for convenience only and shall not
in any way affect the meaning or construction of any of the provisions hereof.

 

5.6              Counterparts. This Waiver may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Waiver by telecopy shall be effective as
delivery of a manually executed counterpart of this Waiver.

 

[remainder of page intentionally left blank]

 



 4 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

 

 

Company:

 

APOLLO medical holdings, inc.

 

By:  /s/ Warren Hosseinion                                 

Name: Warren Hosseinion                                   

Title: CEO                                                                

 

Lender:

 

NNA OF NEVADA, INC.

 

By: /s/ Mark Fawcett                                            

Name: Mark Fawcett                                             

Title: SVP - Treasurer                                            

 

   

 

 

 5 

 



 

 



